DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicants’ submission filed on February 22, 2022 has been entered.

Response and Claim Status
The instant Office action is responsive to the response received January 25, 2022 (the “Response”).  
Claims 1–7 and 10–20 are currently pending.  

Information Disclosure Statement (IDS)
The IDS filed February 22, 2022 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Claim Rejections – 35 U.S.C. § 103
Suto and Yu
Claims 1–3, 5, 6, and 10–18 are rejected under 35 U.S.C. § 103 as being obvious over Suto (US 9,638,742 B2; published May 2, 2017) in view of Yu et al. (US 2018/0063481 A1; published Mar. 1, 2018).
Response to Arguments
	Applicants assert “[i]n Suto, the virtual signal generator 210 ‘generates a test signal.’  Suto, 2:38–39.”  Response 7.  Applicants argue “[t]he test signal generated by the virtual signal generator of Suto does not constitute signals comprising data from a separate conference data source, where the data is ‘for sharing by a conferencing application in a conference session involving a plurality of conference participants.’”  Id. (quoting claim 1).
	The Examiner is unpersuaded of error.  The Examiner relies principally on Suto for teaching many of the recited elements of claim 1.  See below rejection.  Of particular note, the Examiner finds Suto teaches signals comprising data for sharing by an output device in a session involving a plurality of participants.  See id.  The Examiner further finds Suto’s output device is not a conferencing application, Suto’s session is not a conference session, and Suto’s participants are not conference participants, turning to Yu to show that a conferencing application, conference session, and conference participants are known in the art.  See id.  
Thus, the Examiner proposes to include Yu’s teaching with Suto, such that the combined system predictably yields signals comprising data for sharing by a conferencing application in a conference session involving a plurality of conference participants.  See id.  Accordingly, Applicants’ arguments regarding Suto’s alleged individual shortcomings (see Response 7) are unavailing.  Here, the rejection is not based solely on Suto, but rather on the cited references’ collective teachings.  See In re Keller, 642 F.2d 413, 426 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
	Next, Applicants assert Suto teaches “[s]ending output information about tests to an output device such as display or printer,” but argues such sending “does not constitute outputting an HID (human interfaces device) notification to the conferencing application, where the HID notification includes the identified error to notify the plurality of conference participants of the identified error state.”  Response 8.  Moreover, Applicants assert “[a]lthough Yu does refer to a video conference system,” Applicants argue “there is absolutely nothing in Yu that even remotely hints at outputting an HID notification to the conferencing application, where the HID notification includes the identified error state and the HID notification is to notify the plurality of conference participants at the identified error state.”  Id.
The Examiner is unpersuaded of error.  The Examiner finds Suto teaches output a notification to the output device, the notification including the identified error state and the notification to notify the plurality of conference participants of the identified error state.  See below rejection.  The Examiner further finds Suto’s notification is not a HID notification and Suto’s output device is not a conferencing application, turning to Yu to show that a conferencing application and HID notification are known in the art.  See id.  Thus, the Examiner proposes to include Yu’s teaching with Suto, such that the combined system predictably yields outputting a HID notification to the conferencing application, the HID notification including the identified error state and the HID notification to notify the plurality of conference participants of the identified error state.  See id.  Accordingly, Applicants’ arguments regarding Suto’s alleged individual shortcomings (see Response 8) and Yu’s alleged individual shortcomings (see id.) are unavailing.  Here, the rejection is not based solely on Suto or solely on Yu, but rather on the cited references’ collective teachings.  See Keller, 642 F.2d at 426; Merck, 800 F.2d at 1097.
The Rejection
Regarding claim 1, while Suto teaches a system (fig. 2, test setup item 200) comprising: 

a processor (fig. 2, processing unit item 255); and
a non-transitory storage medium (fig. 2, storage media item 251 and memory item 253) storing instructions executable on the processor to:
identify an error state (8:46–63; YES and NO responses to fig. 6, step item 615; 15:1–9) with respect to the signals received at the input connector pins, the identified error state representing a fault of a connection (fig. 6, step item 621) to the input connector pins; and 
output a notification (“If computer 250 determines a test fails, additional tests may be performed to identify the cause of the failure. The computer 250 may output information about the tests to an output device 260.” at 5:41–44; “An indication that the pin passed may be stored or provided on output device 260.” at 15:7–9) to the output device (fig. 2, computer item 250, output device item 260), the notification including the identified error state and the notification to notify the plurality of conference participants of the identified error state (“The computer 250 may output information about the tests to an output device 260, such as a display or printer” at 5:42–44 at least suggests participants to view the information about the tests on the display or read the information about the tests from 
	Suto does not teach (A) the system being a conferencing system; (B) the separate data source being a separate conference data source; (C) the output device being a conferencing application; (D) the session being a conference session; (E) the suggested plurality of participants being conference participants; and (F) the notification being a human interface device (HID) notification.
Yu teaches a conferencing system (fig. 2, docking station item 210);
a separate conference data source (fig. 2, item 202; “a tablet or similar computing device 202” at ¶ 27);
a conferencing application (fig. 2, online communication application item 204);
a conferencing session (“online meetings and video conference systems” at ¶ 23; “a meeting” at ¶ 42);
conference participants (“users participating in online meetings and video conference systems” at ¶ 23; “users” at ¶¶ 41–42); and
a HID notification (“an HID notification” at ¶ 33).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for (A) Suto’s system to be a conferencing system; (B) Suto’s separate data source to be a separate conference data source; (C) Suto’s output device to be a conferencing application; (D) Suto’s session to be a conference session; (E) Suto’s suggested plurality of participants to be conference participants; and (F) Suto’s notification to be a HID notification as taught by Yu to provide “improved performance, reduced processing and network bandwidth usage, and improved user interaction by allowing enhanced features of video conference systems to be accessible through online communication applications.”  Yu ¶ 22.
claim 2, the Suto/Yu combination teaches the HID notification (“The computer 250 may output information about the tests to an output device 260” at Suto 5:42–44; “an HID notification” at Yu  ¶ 33) comprises an indicator indicating an on-off state (the ability of Suto’s virtual signal generator item 210 to transmit a test signal on signal path item 220; signal path item 220 would not receive the virtual signal generator item 210’s test signal but for the virtual signal generator item 210 being in an on-state; Suto 5:8–20) of the separate conference data source (Suto fig. 2, virtual signal generator item 210), 
Regarding claim 3, the Suto/Yu combination teaches wherein the HID notification (“The computer 250 may output information about the tests to an output device 260” at Suto 5:42–44; “an HID notification” at Yu  ¶ 33) comprises a further indicator (“The computer 250 may output information about the tests to an output device 260” at Suto 5:42–44) indicating the identified error state (Suto 8:46–63; YES and NO responses to Suto fig. 6, step item 615; Suto 15:1–9).
Regarding claim 5, Suto teaches wherein the error state (8:46–63; YES and NO responses to fig. 6, step item 615; 15:1–9) comprises an error classification indication (YES is classified as indicating no error and NO is classified as indicating an error).
Regarding claim 6, Suto teaches wherein the identifying of the error state (8:46–63; YES and NO responses to fig. 6, step item 615; 15:1–9) comprises a comparison of a number of errors (the number of errors being “1”) against a threshold (“the process proceeds to step 615 where the result of the time domain analysis in step 613 is compared to one or more thresholds” at 14:32–34).
Regarding claim 10, the Suto/Yu combination teaches a human interface device (HID) conferencing connector module (Suto fig. 2, item 200; Yu fig. 1, item 100) to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 10.
claims 11 and 12, claims 2 and 3, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2 and 3, respectively, are equally applicable to claims 11 and 12.
Regarding claim 13, while Suto teaches a method comprising: 
receiving signals (signals on fig. 2, signal path item 220) from a data source (fig. 2, virtual signal generator item 210) through a data input port (fig. 3, test port item 217), wherein the signals comprising data (fig. 4, item 401, 403, 405) for sharing by an output device (fig. 2, computer item 250, output device item 260; 5:27–47) in a session involving a plurality of participants (“The computer 250 may output information about the tests to an output device 260, such as a display or printer” at 5:42–44 at least suggests participants to view the information about the tests on the display or read the information about the tests from printed paper by the printer);
identifying, by a system (fig. 2, test setup item 200), an error state (:46–63; YES and NO responses to fig. 6, step item 615; 15:1–9) with respect to the signals received through the data input port (“the control and data signals provided through test port 217” at 6:51–52), wherein the identified error state represents a fault of a connection to the input data port; and 
outputting, by the system, a notification (“The computer 250 may output information about the tests to an output device 260” at 5:42–44) to the output device (fig. 2, computer item 250 and output device item 260), the notification including the identified error state and the notification to notify the plurality of conference participants of the identified error state (“The computer 250 may output information about the tests to an output device 260, such as a display or printer” at 5:42–44 at least suggests participants to view the information about the tests on the display or read the information about the tests from printed paper by the printer),,
Suto does not teach (A) the separate data source being a separate conference data conferencing application; (C) the session being a conference session; (D) the suggested plurality of participants being conference participants; and (E) the notification being a human interface device (HID) notification.
Yu teaches a separate conference data source (fig. 2, item 202; “a tablet or similar computing device 202” at ¶ 27);
a conferencing application (fig. 2, online communication application item 204);
a conferencing session (“online meetings and video conference systems” at ¶ 23; “a meeting” at ¶ 42);
conference participants (“users participating in online meetings and video conference systems” at ¶ 23; “users” at ¶¶ 41–42); and
a HID notification (“an HID notification” at ¶ 33).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for (A) Suto’s separate data source to be a separate conference data source; (B) Suto’s output device to be a conferencing application; (C) Suto’s session to be a conference session; (D) Suto’s suggested plurality of participants to be conference participants; and (E) Suto’s notification to be a HID notification as taught by Yu to provide “improved performance, reduced processing and network bandwidth usage, and improved user interaction by allowing enhanced features of video conference systems to be accessible through online communication applications.”  Yu ¶ 22.
Regarding claim 14, the Suto/Yu combination teaches further comprising: 
receiving the HID notification (“providing the response signal to a computer 250” at Suto 5:28–29; “The computer 250 may output information about the tests to an output device 260” at Suto 5:42–44; “an HID notification” at Yu ¶ 33); and 
outputting an indication (“providing the response signal to a computer 250” 
Regarding claim 15, the Suto/Yu combination wherein the HID notification comprises a first indicator indicating an on-off state (the ability of Suto’s virtual signal generator item 210 to transmit a test signal on signal path item 220; signal path item 220 would not receive the virtual signal generator item 210’s test signal but for the virtual signal generator item 210 being in an on-state; Suto 5:8–20) of the conferencing data source, and a second indicator indicating the identified error state (Suto 8:46–63; YES and NO responses to Suto fig. 6, step item 615; Suto 15:1–9).
Regarding claim 16, the Suto/Yu combination teaches wherein the HID notification (“The computer 250 may output information about the tests to an output device 260” at Suto 5:42–44; “an HID notification” at Yu  ¶ 33) is output to the conferencing application (Suto fig. 2, computer item 250 and output device item 260; “The computer 250 may output information about the tests to an output device 260” at Suto 5:42–44; Yu fig. 2, online communication application item 204) in a device (Suto fig. 2, items 240, 250) separate from the conference data source (Suto fig. 2, virtual signal generator item 210; Yu fig. 2, virtual signal generator item 210). 
Regarding claim 17, the Suto/Yu combination teaches further comprising:
a converter (Suto fig. 3, analog-to-digital converter item 247) to convert the signals to a format of the conferencing application (Suto fig. 2, computer item 250 and output device item 260; “The computer 250 may output information about the tests to an output device 260” at Suto 5:42–44; Yu fig. 2, online communication application item 204),

Regarding claim 18, the Suto teaches comprising: a chip (the chips present in fig. 2, computer item 250 and output device item 260) to perform the analysis of the signals after the conversion.
Suto, Yu, and Koo
Claim 4 is rejected under 35 U.S.C. § 103 as being obvious over Suto in view of Yu, and in further view of Koo et al. (US 2015/0189331 A1; filed Dec. 19, 2014).
Regarding claim 4, while the Suto/Yu combination teaches the error state (YES and NO responses to Suto fig. 6, step item 615; Suto 15:1–9) comprising either an error indication (NO response to Suto fig. 6, step item 615; Suto 15:1–9) or a no error indication (YES response to Suto fig. 6, step item 615; Suto 15:1–9),
the Suto/Yu combination does not teach the error state being binary.
Koo teaches an error state being binary, comprising either an error indication or no error indication (“The fixed bit F may indicate that there is an error or a grammatical error.  For example, if there is an error or a grammatical error, the fixed bit F may be `1`.  If there is no error or grammatical error, the fixed bit F may be `0`.” at ¶ 74).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Suto/Yu combination’s error state to be binary as taught by Koo to save memory space and reduce processing power.

Claims 7, 19, and 20 are rejected under 35 U.S.C. § 103 as being obvious over Suto in view of Yu, and in further view of Mastoris et al. (US 6,956,379 B1; published Oct. 18, 2005).
Regarding claim 7, while Suto teaches wherein the identified error state represents a fault of a signal path (“the test setup is configured to test an electrical connection between the signal path 220 and a test pin 233 on the second device 230” at 4:64–66; “make a determination about the electrical connection between the signal path 220 and a test pin 233” at 5:30–32) connected to the input connector pins, 
Suto does not teach the signal path being a cable.
Mastoris teaches a cable (“The communication channel (125) can be wired (e.g., electrical cable, optical cable, etc.)” at 3:43–44).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Suto/Yu combination’s signal path to be a cable as taught by Mastoris to enable a protected transfer of electrical signals or power from one device to another.
Regarding claims 19 and 20, claim 7 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 7 are equally applicable to claims 19 and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-9804901-B2 and US-20130201316-A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449